Exhibit 10.1

 

INDEMNITY AGREEMENT

 

This AGREEMENT is entered into as of the ¨ day of ¨, 2003

 

BETWEEN:

 

QLT INC., a British Columbia company having a principal place of business at 887
Great Northern Way, Vancouver, British Columbia, V5T 4T5, Canada

 

(the “Company”)

 

OF THE FIRST PART

 

 

AND:

 

¨

 

 

(the “Indemnitee”)

 

OF THE SECOND PART

 

WHEREAS, it is essential to the Company to retain and attract as Directors and
Officers the most capable persons available;

 

AND WHEREAS, the substantial increase in corporate litigation subjects Directors
and Officers to expensive litigation risks at the same time that the
availability of Directors’ and Officers’ liability insurance has been severely
limited;

 

AND WHEREAS, it is now and has always been the express policy of the Company to
indemnify its Directors and Officers so as to provide them with the maximum
possible protection permitted by law;

 

AND WHEREAS, the Company does not regard the protection available to the
Indemnitee as adequate in the present circumstances, and realizes that the
Indemnitee may not be willing to serve as a Director and/or Officer without
adequate protection, and the Company desires the Indemnitee to serve in such
capacity;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Definitions. In this Agreement, except
as otherwise expressly provided:

 

(a)                                  the phrase “decided in a Proceeding” shall
mean a decision by a court, arbitrator(s), administrative tribunal, regulatory
authority or other entity, having the requisite legal authority to make such a
decision, which decision has become final and from which no appeal or other
review proceeding is permissible.

 

(b)                                 the terms “Director” and “Officer” include:

 

(i)                                     the Indemnitee’s service as a director
or officer of the Company;

 

(ii)                                  the Indemnitee’s service as a director or
officer of another corporation:

 

(A)                              at a time when the corporation is or was an
affiliate of the Company as defined in the Company Act (British Columbia), as
amended from time to time, or any successor legislation; or

 

(B)                                at the request of the Company; and

 

(iii)                               the Indemnitee’s service in a position
equivalent to that of a director or officer of a partnership, trust, joint
venture or other unincorporated entity, at the request of the Company.

 

(c)                                  the term “Expenses” include costs, charges
and expenses, including legal and other fees, and any expenses of establishing a
right to indemnification under this Agreement, but does not include judgements,
penalties, fines, statutory liabilities or amounts paid in settlement of a
Proceeding;

 

(d)                                 the term “Indemnitee” includes his heirs and
personal or other legal representatives;

 

(e)                                  the term “Liability” includes a judgement,
penalty or fine awarded or imposed in, or an amount paid in settlement of, a
Proceeding, including any liability which is or may be imposed upon the
Indemnitee by statute, rule or regulation;

 

(f)                                    the term “Proceeding” includes but is not
limited to, any action, suit or proceeding, whether current, threatened, pending
or completed and whether brought by or in the right of the Company or otherwise
and whether of a civil, criminal, administrative or investigative nature in
which the Indemnitee, by reason of being or having been a Director or Officer:

 

(i)                                     is or may be joined as a party; or

 

(ii)                                  is or may be liable for, or in respect of,
a Liability or Expenses related to such action, suit or proceeding.

 

2.                                       Indemnity of Director or Officer.
Subject only to the limitations set forth in Section 3, the Company shall
indemnify the Indemnitee against any Liability to which the Indemnitee is or may
be liable and shall pay the Expenses actually and reasonably incurred by the
Indemnitee because

 

2

--------------------------------------------------------------------------------


 

of any claim or claims made against him in a Proceeding by reason of the fact
that he is or was a Director and/or Officer.

 

3.                                       Limitations on Indemnity. The Company
shall not be obligated under this Agreement to indemnify the Indemnitee against
any Liability or pay any Expenses of the Indemnitee:

 

(a)                                  if the Company is prohibited by applicable
law from making such payments;

 

(b)                                 if such payments have been paid to, or on
behalf of, the Indemnitee under an insurance policy, except in respect of any
excess beyond the amount paid under such insurance;

 

(c)                                  for which payments the Indemnitee is
indemnified by the Company otherwise than pursuant to this Agreement; or

 

(d)                                 resulting from a claim decided in a
Proceeding adversely to the Indemnitee based upon or attributable to the
Indemnitee gaining in fact any personal profit or advantage to which he was not
legally entitled, including any profits made from the purchase or sale by the
Indemnitee of securities of the Company.

 

4.                                       Advance Payment Of Expenses.  Expenses
incurred by the Indemnitee in defending a claim against him in a Proceeding
shall be paid by the Company as incurred and in advance of the final disposition
of such Proceeding; provided, however, that Expenses of defence need not be paid
as incurred and in advance where a court of competent jurisdiction has decided
that the Indemnitee is not entitled to be indemnified pursuant to this Agreement
or otherwise. The Indemnitee hereby agrees and undertakes to repay such amounts
advanced if it shall be decided in a Proceeding that he is not entitled to be
indemnified by the Company pursuant to this Agreement or otherwise.

 

5.                                       Enforcement.  If a claim under this
Agreement is not paid by the Company, or on its behalf, within thirty days after
a written claim has been received by the Company, the Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim and if successful in whole or in part, the Indemnitee shall also be
entitled to be paid the Expenses of prosecuting such claim.

 

6.                                       Subrogation.  In the event of payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of the Indemnitee, who shall execute
all papers required and shall do everything that may be necessary to secure such
rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights.

 

3

--------------------------------------------------------------------------------


 

7.                                       Notice.  The Indemnitee, as a condition
precedent to his right to be indemnified under this Agreement, shall give to the
Company notice in writing as soon as practicable of any claim made against him
for which indemnity will or could be sought under this Agreement.  Notice to the
Company shall be given at its principal office and shall be directed to the
Corporate Secretary (or such other address as the Company shall designate in
writing to the Indemnitee); notice shall be deemed received if sent by prepaid
mail properly addressed, the date of such notice being the date postmarked.  In
addition, the Indemnitee shall give the Company such information and
co-operation as it may reasonably require.

 

8.                                       Indemnification Hereunder Not
Exclusive.  Nothing herein shall be deemed to diminish or otherwise restrict the
Indemnitee’s right to indemnification under any provision of the Memorandum or
Articles of the Company or under applicable corporate law.

 

9.                                       Continuation of Indemnification.  The
indemnification under this Agreement shall continue as to the Indemnitee even
though he may have ceased to be a Director and/or Officer and shall enure to the
benefit of the heirs and personal representatives of the Indemnitee.

 

10.                                 Coverage of Indemnification.  The
indemnification under this Agreement shall cover the Indemnitee’s service as a
Director and/or Officer prior to or after the date of the Agreement.

 

11.                                 Applicable Law.  This Agreement is governed
by and construed in accordance with the laws of the Province of British Columbia
and the federal laws of Canada applicable therein.

 

12.                                 Benefit.  This Agreement will enure to the
benefit of and be binding upon the parties and their respective heirs,
executors, administrators, successors and assigns.

 

13.                                 Severability.  If any provision of this
Agreement is determined at any time by a court of competent jurisdiction to be
invalid, illegal or unenforceable such provision or part thereof shall be
severable from this Agreement and the remainder of this Agreement will be
construed as if such invalid, illegal or unenforceable provision or part thereof
had been deleted herefrom.

 

14.                                 Further Assurances.  Each party agrees to
take all such actions and execute all such documents within its power as may be
necessary or desirable to  carry out or implement and give full effect to the
provisions and intent of this Agreement.

 

4

--------------------------------------------------------------------------------


 

15.                                 Time Of Essence.  Time is the essence of
this Agreement and no extension of time shall constitute a waiver of this
provision.

 

16.                                 Waivers.  No waiver of, no consent with
respect to, and no approval required under any provision of this Agreement will
be effective unless in writing executed by the party against whom such waiver,
consent or approval is sought to be enforced, and then any such waiver, consent
or approval will be effective only in the specific instance and for the specific
purpose given.

 

17.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which when taken together will
constitute this Agreement.

 

IN WITNESS WHEREOF the parties have executed this Agreement.

 

 

QLT INC.

 

By:

 

 

 

Director

 

 

 

 

 

 

Director

 

 

 

SIGNED, SEALED and DELIVERED by

)

 

 

¨ in the presence of:

)

 

 

 

)

 

 

 

)

 

 

 

)

 

 

Name

)

 

 

 

)

¨

 

Address

)

 

 

 

)

 

 

 

)

 

 

 

 

 

 

Occupation

)

 

 

 

5

--------------------------------------------------------------------------------